Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “fastening means” and “sealing means” in claim 12. 
The fastening means are defined as magnetic on line 12 and the sealing means are defined as including a gasket and a base on lines 15-16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-14, 18, 20 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jacob et al. 9,592,935. Jacob discloses: A sealed packaging for cosmetics (as is the mascara disclosed on column 3, lines 1-2) defining a longitudinal axis and a normal plane perpendicular to a longitudinal axis (as is the central vertical centerline of the container in figure 1 and an intersecting horizontal plane), comprising: 
a first containing body (4), 
a second containing body (11), 
a central body (13) comprising an applicator (14), 
wherein said first containing body (4) is couplable to said second containing body (11), defining a closing configuration (as shown in figure 1), defining an inner volume of said packaging, and an opening configuration for said packaging (an in-use position), 
wherein said central body is constrained and partially arranged inside said second containing body and is also partially arranged inside said first containing body when said packaging is in the closing configuration (as shown in figure 1, 17 is located within 11 and 13, 14 is located within 4), 
wherein said containing bodies comprise fastening means (9, 19) of magnetic type adapted to couple said second containing body and said first containing body (as disclosed on column 1, line 57, to column 2, line 10), and 
wherein the packaging further comprises sealing means (5) separated and spaced apart along said axial direction from said fastening means and comprising a gasket (5 is a wiper gasket) and a supporting base (portion 5f of the gasket or seal which is located on a supporting base 1I as shown in figure 4B) arranged adjacent and opposite to each other in said closing configuration so as to ensure the airtightness of said packaging, said sealing means being separate from said fastening means and being spaced apart along said axial direction (as shown in figures 4B and 13, the seal at 5f and 1I is axially above the magnetic rings 9, 19).
Regarding claims 13, 14 and 18; Jacob discloses a parallel or zero-degree angle as defined in claim 14 with the second fastener 9 located in the first containing body 4 as shown in figure 4B and the first fastener 19 located in a second containing body 11 as shown in figure 13.
Regarding claims 20 and 21; Jacob discloses a central body base 12, 17 and rod 13 with a brush 14 inserted into first body 4 which includes a reservoir for cosmetic 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al. 9,592,935. Jacob discloses: A sealed packaging for cosmetics including spaced fastening means (9, 19) and sealing means (5) substantially as claimed but does not disclose a distance of 5 mm. However, the distance between the fastening means and sealing means is dependent upon the size of the package itself. The larger or smaller the overall package is, the longer or shorter will be the distance. As noted in MPEP 2144.04(IV) changes in size in making a package larger or smaller are considered obvious and insufficient to patentably distinguish over the prior art. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the package of Jacob with a distance of 5 mm. because the distance is directly dependent on overall size of the package wherein making the package larger or smaller is considered obvious and insufficient to patentably distinguish over the prior art.
Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754